Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claims and arguments filed 05 May 2022 are acknowledged. 
Claims 1-20 are pending.
No claims are amended.
	Claims 3, 5-18 & 20 are withdrawn.
 	Claims 1, 2, 4 & 19 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 February 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.
72031
Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over GLENN JR (US 2002/0012639), Want Curls (2012), Manuszak (1996) and Sigma-Aldrich [Copyright 2020; as evidenced by Sheppeck (2000)].
GLENN JR teaches a compound used in topical compositions comprising a protected thiol group (abstract). GLENN JR teaches the protected thiols are referred to as "hooks" [0013].  GLENN teaches the simple schematic for their compound:

    PNG
    media_image1.png
    38
    95
    media_image1.png
    Greyscale
 [0016]. GLENN JR states R is taught to be any cosmetically active, functional group or benefit agent as described ([0028] & [0046]). The ordinary skilled artisan at the time of filing knew that “S” is a sulfur/thiol. Glenn teaches the protecting group “is preferably selected from the range consisting of heterocyclic protecting groups” and teaches the protecting group 

    PNG
    media_image2.png
    123
    86
    media_image2.png
    Greyscale
([0040] & [0052]). GLENN JR teaches a structure of  

    PNG
    media_image3.png
    171
    189
    media_image3.png
    Greyscale
in which Ak is A1 or A2 with A1 and A2 being taught as alkyl group with 1 carbon ([0042], [0044] & [0052]). The ordinary skilled artisan would immediately envisage a methyl group with 1 carbon atom due to GLENN JR’s explicit teaching of this substituent.  GLENN JR’s para. [0052] structure teaches the hook/thiol may be present in any of the 5 remaining location on the ring; thereby, the location of GLENN JR’s is an analog to that claimed in formula Xa.  GLENN JR teaches his compound in the presence of a release agent releases the protecting group, “Pr” [0016].

    PNG
    media_image4.png
    46
    364
    media_image4.png
    Greyscale
[0016]. GLENN JR teaches the compound, now free of the protecting group, goes on to react with cystine amino acid units (represented by Ker-S-S-Ker), by using its sulfur/thiol group to form a disulfide bond, thus hooking any cosmetically active, functional group or benefit agent to substrate yielding the following linkage 
    PNG
    media_image5.png
    30
    130
    media_image5.png
    Greyscale
 [0016]. GLENN JR teaches the protected thiol compounds of their invention may be used in hair care compositions [0028]. GLENN JR explicitly teaches the cosmetic compositions in which the compound of his invention may be used is hair waving compositions [0177]. GLENN JR teaches the protected thiol compound for use in a hair care composition which is directly applied to the hair is used in an amount of 0.5-10% [0421]. GLENN JR teaches thiol functional groups/hooks demonstrated improved attachment of the functional group/cosmetically active, R, to an amino acid based substrate and longer lasting attachment than alternative reactive technologies [0245]. These benefits are demonstrated without requiring addition steps of reducing or oxidizing the substrate which are typically required to achieve durable cosmetic benefits [0245]. Again, GLENN JR teaches R is any cosmetically active, functional group or benefit agent as described ([0028] & [0046]). GLENN JR teaches odor control actives and anti-malodor agents as suitable R groups for their compound ([0145], [0158], [0160] & [0204]). GLENN JR provides an expectation of success for attaching nitrogen containing groups as the any cosmetically active, functional group or benefit agent by teaching the R group may be hair conditioners that are quats, amines, or amides; antimicrobials that are quaternary ammonium compounds; dyes which are quaternary dyes; or cationic polymers including derivatives of quaternary ammonium salts of hydroxyethylcellulose ([0146], [0151] & [0152]).  GLENN JR implicitly teaches that it is not necessary for the thiol/sulfur group to be directly bonded to the protecting heterocyclic groups by teaching structures such as 
    PNG
    media_image6.png
    213
    165
    media_image6.png
    Greyscale
[0105]. GLENN JR teaches reduction steps, such as those which occur in cold waving of hair, are harsh ([0006] & [0007]). GLENN JR teaches “[n]ew compositions are constantly being sought which impart improved hair care benefits without a harsh, damaging chemical treatment” [0026].
However, GLENN JR does not teach the generically taught molecular hook and active (i.e. S-R) as being a cysteamine substituent attached to the pyridinium ring protecting group through a nitrogen group.
Want Curls teaches previous thiol based perms suffer from being smelly and causing hair damage (pg. 2). Want Curls teaches cysteamine based perms are less smelly, less damaging and produce a looser wave (pg. 3). 
Manuszak teaches how cysteamine reacts keratin in hair fibers in hair waving via a disulfide linkage:

    PNG
    media_image7.png
    77
    521
    media_image7.png
    Greyscale
 (pg. 214).

Sigma-Aldrich teaches cysteamine moieties (i.e. mercaptoethylamines) are attached to compounds via their nitrogen atom (pg. 1 & 2).  
    PNG
    media_image8.png
    54
    149
    media_image8.png
    Greyscale
 (pg. 1). As evidenced by Sheppeck, Sigma-Aldrich’s polymer bound cysteamine/2-mercaptoethylamine was available as early as 2000 (abstract).
	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 	Here, at least rationale (G) may be employed in which it would have been prima facie obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to have modified GLENN JR’s protected thiol compound by substituting the generically taught molecular hook (i.e. “S-R”) with a cysteamine/mercaptoethylamine substituent (i.e. SH-CH2-CH2-NH) attached via its nitrogen atom to the heterocyclic protecting group [yielding the compound   
    PNG
    media_image9.png
    163
    319
    media_image9.png
    Greyscale
] as suggested by the combined teachings of Want Curls, Manuszak and Sigma-Aldrich because GLENN JR’s protected thiol compound is taught for use in hair waving compositions and Want Curls and Manuszak teaches cysteamine compounds are used to wave/perm hair with less smell and hair damage with Sigma-Aldrich showing that cysteamine groups are attached to compounds via their nitrogen atom. The skilled artisan would have been motivated to modify GLENN JR’s protected thiol compound by substituting the generically taught molecular hook (i.e. “S-R”) with the cysteamine/- mercaptoethylamine substituent (i.e. SH-CH2-CH2-N) attached via its nitrogen atom to the heterocyclic protecting group, with a reasonable expectation of success, in order to provide a less smelly, less harsh hair waving composition since GLENN JR teaches the field is searching for less harsh chemical treatments, the formulations of their invention may be hair waving compositions, teaches the cosmetically active “R” group of the compounds of their invention may be odor controlling agents or agents to counteract malodor, and cysteamine/- mercaptoethylamine is a less smelly, less harsh active used to permanently wave hair.

Response to Arguments
Applicant summarizes the teachings of the prior art references used as a basis for the rejection of the claims under 35 USC 103(a) (reply, pg. 9-10). Applicant argues their inventive molecule is compound I while Glenn Jr’s is compound II:

    PNG
    media_image10.png
    115
    415
    media_image10.png
    Greyscale


(reply, pg. 9). Applicant argues in Glenn Jr’s the thiol being bound directly to the protecting group is necessary to protect the reactive thiol (reply, pg. 9-10).   “Applicant appreciates that Glenn discloses examples in which the reactive thiol group is not directly bonded to a heterocyclic ring. See, Office Action, page 10, citing paragraph [0105] of Glenn. However, Glenn clearly discloses that the reactive thiol group must be directly bonded to the protecting group” (reply pg. 11).
This is not persuasive. GLENN JR does not explicitly state the thiol/sulfur group is required to be bound directly to the heterocyclic ring (see document in its entirety).  GLENN JR implicitly teaches that it is not necessary for the thiol/sulfur group of the molecular hook to be directly bonded to the protecting heterocyclic groups by teaching structures such as 
    PNG
    media_image6.png
    213
    165
    media_image6.png
    Greyscale
[0105].

Applicant argues the modification proposed by the Examiner would render the prior art unsatisfactory for its intended purpose (reply, pg. 11).  Applicant reiterates the modification results in an unprotected thiol and that that Glenn Jr’s thiol must be bound directly to the protecting group (reply, pg. 10-11). 
This is not persuasive. The rejection is based in substituting the generically taught thiol-active agent substituent (i.e. “S-R”) with a cysteamine/mercaptoethylamine (i.e. SH-CH2-CH2-N). The heterocyclic, protecting group
    PNG
    media_image2.png
    123
    86
    media_image2.png
    Greyscale
 is still present. The ordinary skilled artisan would have been motivated to do so because GLENN JR teaches the field is looking for less harsh chemical treatments; teaches the compositions of their invention include hair waving compositions; that the R group may be any cosmetically active, functional group or benefit agent, including odor control actives and anti-malodor agents; and cysteamine is a less smelly active used to permanently wave hair as suggested by the combined teachings of  Want Curls  and Manuszak ([0028], [0046], [0145], [0158], [0160] & [0204]).  There is an expectation of success in that GLENN JR teaches their molecular hooks interact with amino acids such as those in keratin via a disulfide linkage 
    PNG
    media_image5.png
    30
    130
    media_image5.png
    Greyscale
, and cysteamine interacts with the amino acids in keratin in the same way, i.e. via disulfide linkages  
    PNG
    media_image11.png
    39
    164
    media_image11.png
    Greyscale
 as taught by Manuszak.  As stated above, GLENN JR implicitly teaches that it is not necessary for the thiol/sulfur group of the molecular hook to be directly bonded to the protecting heterocyclic groups by teaching structures such as 
    PNG
    media_image6.png
    213
    165
    media_image6.png
    Greyscale
[0105].


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619